Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This is an AIA  application.
The effective filing date of this AIA  application is seen as January 14, 2018, the date of the earliest priority application (the two United States provisional patent applications with serial numbers 62/617,288 and 62/617,293) for any claims which are fully supported under 35 U.S.C. 112(a) by the provisional applications.
The effective filing date of this AIA  application is seen as July 14, 2020, the actual filing date, for any claims that are not fully supported by the foregoing provisional applications.
The present application also claims priority to:
PCT international application number PCT/US19/13556 filed January 14, 2019.
The claims filed January 28, 2022 are entered, currently outstanding, and subject to examination.

The current status and history of the claims is summarized below:

Last Amendment/Response
Previously
Amended:
1, 18, 24-26, & 30
8, 11, 12, 14, 16, 18, 19, 21, 22, 24-26, & 30
Cancelled:
none
9, 10, 15, 17, 20, 23, 31, & 34
Withdrawn:
none
none
Added:
none
None

Claims 1-8, 11-14, 16, 18, 19, 21, 22, 24-30, 32, and 33 are currently pending.
Claims 9, 10, 15, 17, 20, 23, 31, and 34 have been cancelled.
No claims have been withdrawn.
Claims 1-8, 11-14, 16, 18, 19, 21, 22, 24-30, 32, and 33 are currently outstanding and subject to examination.
This is a final action and is the second action on the merits.
Allowable subject matter is not indicated below.
Often, in the substance of the action below, formal matters are addressed first, claim rejections second, and any response to arguments third.

Special Definitions for Claim Language - MPEP § 2111.01(IV)
No special definitions are seen as present in the specification regarding the language used in the claims. Consequently, the words and phrases of the claims are given their plain meaning. MPEP §§ 2173.01, 2173.05(a), and 2111.01.

To date, Applicant has provided no indication of special definitions.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 18, 19, 21, and 24-29 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent No. 5,822,125 of Meyers (Meyers, cited by Applicant).
With respect to claim 1, Meyers discloses an energy waveguide system for defining a plurality of energy propagation paths (Abstract- A lenslet array system includes (i) a first assembly including a field-limiting mask and a first lenslet array having an associated focal plane and (ii) a second assembly including a second lenslet array accepting light from the first assembly: col. 13, Il. 42-43, Figs. 10-17C The solid lines represent a wavelength of 546.1 nm, the dotted lines represent a wavelength of 656.1 nm) comprising:
an array of energy waveguides (Fig. 10, col. 8, Il. 65-66, lenslet array system 300 comprises two lenslets arrays 110, and 120),
the array (300) comprising a first side (Fig. 10, upper half of the array) and a second side (Fig. 10, lower half of the array), and

wherein a first subset of the plurality of energy propagation paths extend through a first energy location (Fig. 10 element 155; col. 9, ll. 40-43);
wherein a first energy waveguide is configured to direct energy along a first energy propagation path of the first subset of the plurality of energy propagation paths (one of the plurality of lenslets 130 in lenslet array 110; col. 9, ll. 11-14, "This arrangement of lenslets on the lenslet array 110 allows each of the individual image segments 135 to be centered on the unit cell axis 14 of corresponding lenslet 130."),
the first energy propagation path defined by a first chief ray (Fig. 10 illustrates propagation paths of rays through the energy waveguide, and subgroupings of dotted and dashed lines, the chief ray is interpreted as the solid line in each of the subgroups. Col. 9, ll. 27-30, "More specifically, the front (object facing) surface S3 of lenslet 140 is located at or in the vicinity of the intermediate image plane 136 and bends the field rays C towards the optical axis 18' of this lenslet"; col. 7, ll. 44-48, "The opaque portion of the plate 150 prevents the light rays from passing between the lens elements, from propagating further into the lenslet array system as unwanted (also referred 
further wherein the first energy propagation path (via lenslet 130) extends from the first energy waveguide (130) towards the second side of the array (Fig. 10, lower half of the array) in a unique direction (all paths are generally considered to be unique) which is determined at least by the first energy location (155); and
wherein each waveguide of the array of waveguides comprises a shape of a set of one or more shapes configured to tessellate across a transverse plane of the energy waveguide system (per Figs. 10 and 11),
the array of energy waveguides being arranged in a tiling of the one or more shapes across the transverse plane of the energy waveguide system (see circular shaped array of lenslets in:
Fig. 11; col. 9, ll. 53-55, "Lenslet array system 400 comprises two lenslets arrays 110, and 120. Lenslet arrays 110 and 120 serve the same function as lenslet arrays of 110 an [sic] 120 of the third embodiment";
Fig. 10; col. 8, ll. 63 to col. 9, ll. 1-7, "Lenslet array system 300 of the third embodiment of the present invention is schematically illustrated in FIG. 10. Lenslet array system 300 comprises two lenslets arrays 110, and 120. Lenslet arrays 110 and 120 of the lenslet array system 300 serve the same function as lenslet arrays of 110 an [sic] 120 of the first embodiment. More specifically, the lenslet array 110 is the 
wherein the tiling of the energy waveguides results in the energy waveguides across the tiling operable to propagation energy differently depending on the configuration of each energy waveguide (shown in Figs. 18/19 as implemented in tiling configurations of Figs. 11/13. Energy propagation in the form of light is different for each lenslet 12/130 due to, at least, the differing angular dispositions, placement, and/or configuration of the lenslets).
With respect to claim 2, Meyers as set forth above discloses the energy waveguide system of claim 1, including one wherein
there are substantially no empty spaces between the energy waveguides of the array of energy waveguides.
Figs. 3 and 4 show contiguous lenslets. Col. 17, ll. 30-33, ...surface S3 of the lenslets 12 of the integral field lens/reimager lenslet array lenslet array 120 is convex and is located close to the intermediate image plane 136.
With respect to claim 18, Meyers as set forth above discloses the energy waveguide system of claim 1, including one wherein
each waveguide of the array of waveguides comprises a cross-sectional shape (all real things/structures have cross sections) of a set of one or more 
the one or more shapes configured to form the tiling across the transverse plane of the energy waveguide system.
Col. 5, ll. 20-23, "One of the lenslet arrays 10 functions as an imaging lens and is called an imaging lenslet array and the other lenslet array 10 functions as a relay lens (i.e., reimaging lens) and is called a reimaging lenslet array."; col. 10, ll. 40-44, "Other configurations of the lenslets 12 may be used such as forming the outer periphery of each lenslet as a square, hexagon, or circle, without detracting from the invention." The lenslet arrays are seen to form tilings.
With respect to claim 19, Meyers as set forth above discloses the energy waveguide system of claim 1, including one wherein
the array of energy waveguides are arranged to form a planar surface or a curved surface.
Fig. 10, col. 7, ll. 40-43, "The openings 155 of the plate 150 are aligned with the individual lenslets 130 to allow the proper light beams to go through the lenslet array system."
U.S. Patent Application Publication No. 2017/0248783 of Gruhlke et al. (Gruhlke, cited) is seen in Fig. 7 to provide a curved surface.
With respect to claim 21, Meyers as set forth above discloses the energy waveguide system of claim 1, including one wherein
energy directed along the first energy propagation path is electromagnetic energy defined by a wavelength (all electromagnetic energy is), the wavelength belonging to a regime selected from a group consisting of:

Col. 13, ll. 42-43, "The solid lines represent a wavelength of 546.1 nm, the dotted lines represent a wavelength of 656.1 nm." These wavelengths are seen to be in the visible spectrum from about 380 to 750 nm.
With respect to claim 24, Meyers as set forth above discloses the energy waveguide system of claim 1, including one wherein the array of waveguides comprises an array of lenslets (Figs. 10-14) disposed side-by-side in an arrangement selected from a group consisting of:
a hexagonal packing arrangement; a square packing arrangement (Figs. 11 and 13); and a non-regular packing arrangement.
Col. 9, ll. 53-55, "Lenslet array system 400 comprises two lenslets arrays 110, and 120. Lenslet arrays 110 and 120 serve the same function as lenslet arrays of 110 an [sic] 120 of the third embodiment.";
Col. 8, Il. 63 – col. 9, Il 1-7, "Lenslet array system 300 of the third embodiment of the present invention is schematically illustrated in FIG. 10. Lenslet array system 300 comprises two lenslets arrays 110, and 120. Lenslet arrays 110 and 120 of the lenslet array system 300 serve the same function as lenslet arrays of 110 an [sic] 120 of the first embodiment. More specifically, the lenslet array 110 is the imaging lenslet array. It is made of a plurality of lenslets 130. In the lenslet array system 300 all of the lenslets 130, with an exception of a center lenslet are decentered lenslets. That is, their individual optical axis 18 and their unit cell axis of symmetry 14 do not overlap. This is illustrated in FIG. 11."
Col. 5, ll. 20-23, "One of the lenslet arrays 10 functions as an imaging lens and is 
Col. 10, ll. 41-44, "Other configurations of the lenslets 12 may be used such as forming the outer periphery of each lenslet as a square, hexagon, or circle, without detracting from the invention."
With respect to claim 25, Meyers as set forth above discloses the energy waveguide system of claim 1, including one wherein
the array of waveguides comprises an array of lenslets (Figs. 10-14 per claim 24 above),
the array of lenslets comprising Fresnel lenses (the cross section shown in Fig. 12 is seen as being consistent with Fresnel lenses).
With respect to claim 26, Meyers as set forth above discloses the energy waveguide system of claim 1, including one wherein
the array of waveguides comprises an array of lenslets (Figs. 10-14 per claim 24 above), and
wherein a shape of a first lenslet of the array of lenslets is configured to additionally alter the unique direction which is determined at least by the first energy location (the lenslets are seen to have at least an index of refraction that by inherent optics alters the path of light passing therethrough, including that of the first energy propagation path per claim 1 above).
Further, see Fig. 10 element 130; col. 6, ll. 5-7, "Each lenslet 130 is shaped to accept a unique segment of the field of view and to create an inverted image section 
With respect to claim 27, Meyers as set forth above discloses the energy waveguide system of claim 1, including one wherein
the energy waveguide system further comprises interstitial regions between tiles of the tiling of the array of waveguides.
Figs. 10, 11, and 13 show interstitial regions as opaque mask 16.
With respect to claim 28, Meyers as set forth above discloses the energy waveguide system of claim 27, but not one wherein
the interstitial regions are configured to inhibit energy propagation in at least the transverse plane of the energy waveguide system.
As an effective cladding region of lower refractive index, the interstitial regions inhibit any transmission of energy into such interstitial regions. As such, energy propagation is inhibited "in at least the transverse plane of the energy waveguide system."
With respect to claim 29, Meyers as set forth above discloses the energy waveguide system of claim 27, including one wherein
the array of waveguides are configured to direct energy of a first energy domain (at whatever natural resonance or transmission domains such waveguides, or arrays thereof, have), and
the interstitial regions are configured to direct energy of a second energy domain (at whatever natural resonance or transmission domains such interstitial regions have), different than the first energy domain (as the materials and effective cavities provided by the different waveguides/regions are different, their energy domains are likewise seen 
For product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP § 2112.01(I).
Consequently, because Meyers as set forth above as set forth above provides the structure of claim 27, the combination is seen as also providing the same claimed properties or functions of claim 29.
Below, this analysis is referred to as “same product/same features”. Unsupported features are seen to directly result from the supported/claimed structures. No authority is known by which unsupported or “naked” functions/characteristics/features can be claimed and subject to exclusive protection.

Claim 30 is rejected under 35 U.S.C. § 103 as being unpatentable over Meyers as set forth above in view of U.S. Patent No. 9,063,289 of Farmer et al. (Farmer).
With respect to claim 30, Meyers as set forth above discloses the energy waveguide system of claim 27, but not one wherein
wherein the interstitial regions comprise an absence of material .
Farmer discloses a multimode fiber combiners that includes (Figs. 10A-11C):
the interstitial regions (in between and about the hexagonal fibers 1001-1004, col. 13, l. 59 and adjacent; see also col. 14, ll. 10-13 and adjacent.) comprise 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have interstitial regions absent of material along the lines of Farmer in a system according to Meyers as set forth above in order to require less material and/or provide "a visible beam for alignment purposes, or a beam that is to be amplified by one or more doped regions" per Farmer col. 13, ll. 55-58 and adjacent. This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as follows. In making the combination (above), prior art elements (listed above) are combined according to known methods (per the references) to yield predictable results (a segmented/allocated lens system) would occur. MPEP § 2141(III). This additional rationale is a sufficient, a complete, and an explicitly-recognized rationale to combine the references and conclude that the claim is obvious both under the controlling KSR Supreme Court case and MPEP § 2141(III)(A).
Further, the combination would then provide:
the interstitial regions comprise an absence of material.

Claims 3, 4, 7, 8, 11-14, and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Meyers as set forth above in view of U.S. Patent No. 2002/0001128 of Moseley et al. (Moseley, cited by Applicant).
With respect to claim 3, Meyers as set forth above discloses the energy waveguide system of claim 1, wherein energy directed along the first energy propagation path through the first energy waveguide substantially fills a first aperture of the first energy 
the energy waveguide system further comprising an energy inhibiting element (see Fig. 10, opaque baffle plate 150) positioned to limit propagation of energy along a portion of the first subset of the plurality of energy propagation paths that do not extend through the first aperture (col. 7, ll. 38-43, "An opaque baffle plate 150 having multiple openings 155 is positioned in front of the lenslet array 110. (FIG. 5 and 6). It may serve as an aperture stop array. The openings 155 of the plate 150 are aligned with the individual lenslets 130 to allow the proper light beams to go through the lenslet array system.").
Meyers as set forth above does not disclose:
wherein a first portion of the plurality of energy propagation paths extend through a first region, and
a second portion of the plurality of energy propagation paths extend through a second region,
the first and second regions separated by the energy inhibiting element, and
wherein the first and second portions of energy propagation paths intersect at the second side of the array.
Moseley discloses a parallax barrier, display, passive polarisation modulating optical element and method of making such an element that includes (Fig. 1, extending slits 7, ¶ 11):
wherein a first portion of the plurality of energy propagation paths extend through a first region (Fig 4, top slit 7, ¶ 11 "This arrangement has the 
a second portion of the plurality of energy propagation paths extend through a second region (Fig. 4, middle slit 7; ¶ 11 "This arrangement has the advantage that the barrier 4 is disposed behind the SLM 1 away from possible damage. Also, the light efficiency of the display may be improved by making the opaque parts of the rear surface of the parallax barrier 4 reflective so as to recycle light which is not incident on the slits 7."),
the first and second regions separated by the energy inhibiting element, and wherein the first and second portions of energy propagation paths intersect at the second side of the array (¶ 9, "Provided the left and right eyes of the observer remain in the viewing regions 9 and 10, respectively, each eye will see the single image intended for it across the whole of the display so that the observer will perceive the 3D effect." Fig. 3.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the aperture/barrier system along the lines of Moseley in a system according to Meyers as set forth above in order to more efficiently make a system according to Meyers at less cost. Moseley, ¶ 88, "The optical element may be made using a single photolithographic mask step, thus reducing the complexity of manufacture and the cost of the element." This provides one rationale to combine the references.

Further, the combination would then provide:
wherein a first portion of the plurality of energy propagation paths extend through a first region, and
a second portion of the plurality of energy propagation paths extend through a second region,
the first and second regions separated by the energy inhibiting element, and
wherein the first and second portions of energy propagation paths intersect at the second side of the array.
With respect to claim 4, Meyers in view of Moseley as set forth above discloses the energy waveguide system of claim 3, including one wherein
the energy inhibiting element is located on the first side between the array of energy waveguides and the plurality of energy locations.
Moseley, Fig. 4, parallax barrier 4; ¶ 11, "…display may be improved by making the opaque parts of the rear surface of the parallax barrier 4 reflective so as to recycle light which is not incident on the slits 7.")
With respect to claim 7, Meyers in view of Moseley as set forth above 
energy directed along the first energy propagation path converges with energy directed along a second energy propagation path through a second energy waveguide.
Fig. 10, inside aperture 155, right side dotted and dashed rays intersect with left side rays at 136.
Col. 9, ll. 40-43, FIG. 10. "It includes an opaque baffle layer 150 with multiple transmissive sections or apertures 155, and a baffling structure 160 which is similar to the baffling structure 160 of the lenslet array system 100.".
Col. 9, ll. 59-60, "That is, the central ray in their field of view is not perpendicular to the intermediate image plane 136."
With respect to claim 8, Meyers in view of Moseley as set forth above discloses the energy waveguide system of claim 7, including one wherein
the first and second energy propagation paths converge at a location on the first side of the array, on the second side of the array, or between the first and second sides of the array.
Meyers, Fig. 10, dotted and dashed lines converge at bottom.
With respect to claim 11, Meyers in view of Moseley as set forth above discloses the energy waveguide system of claim 3, wherein each energy waveguide comprises a structure for directing energy, the structure selected from a group consisting of:
a structure configured to alter an angular direction of energy passing therethrough;

a structure configured to redirect energy off at least one internal surface; and
an energy relay.
Meyers, col. 5, ll. 20-23, "One of the lenslet arrays 10 functions as an imaging lens and is called an imaging lenslet array and the other lenslet array 10 functions as a relay lens (i.e., reimaging lens) and is called a reimaging lenslet array."
With respect to claim 12, Meyers in view of Moseley as set forth above discloses the energy waveguide system of claim 3, including one wherein the energy inhibiting element comprises a structure for attenuating or modifying energy propagation paths, the structure selected from a group consisting of:
an energy blocking structure;
an element configured to alter a first energy propagation path to alter a fill factor of the first aperture; and
a structure configured to limit an angular extent of energy proximate the first energy location.
Meyers, col. 7, ll. 38-40, "An opaque baffle plate 150 having multiple openings 155 is positioned in front of the lenslet array 110. (FIG. 5 and 6). It may serve as an aperture stop array."
With respect to claim 13, Meyers in view of Moseley as set forth above discloses the energy waveguide system of claim 12, including one wherein,
when the energy inhibiting element is configured to limit an angular extent of energy proximate the first energy location.
Meyers, Fig. 10, col. 7, ll. 44-46, "The opaque portion of the plate 150 prevents the 
With respect to claim 14, Meyers in view of Moseley as set forth above discloses the energy waveguide system of claim 12, including one wherein
the energy inhibiting structure comprises at least one numerical aperture or a baffle structure.
Meyers, col. 16, ll. 17-19, "The opaque mask 16 acts as the aperture stop for the system as well as limiting the field of view of a given lenslet." Fig. 13.
With respect to claim 16, Meyers in view of Moseley as set forth above discloses the energy waveguide system of claim 12, including one wherein
the energy inhibiting structure is positioned adjacent to the first energy waveguide and generally extends towards the first energy location or adjacent to the first energy location and generally extends towards the first energy waveguide.
Meyers, col. 7, ll. 61-63, "The baffle walls 167 may also serve as spacers between the lenslet array 110 and the intermediate image plane." Fig. 7.

Claims 5 and 6 are rejected under 35 U.S.C. § 103 as being unpatentable over Meyers in view of Moseley as set forth above and further in view of U.S. Patent No. 2008/0170293 of Lucente et al. (Lucente, cited by Applicant).
With respect to claim 5, Meyers in view of Moseley as set forth above discloses the energy waveguide system of claim 3, but not one wherein
the first energy waveguide comprises a two-dimensional spatial coordinate, and

whereby the 2D spatial coordinate and the 2D angular coordinate form a four-dimensional (4D) coordinate set.
Lucente, drawn to imaging with lenslet arrays, discloses,
wherein the first energy waveguide comprises a two-dimensional spatial coordinate (para [0021]- One or more computer processing units may be used to provide computer graphics image data to the high resolution two-dimensional image sources), and
wherein the unique direction determined at least by the first energy location comprises a two-dimensional angular coordinate,
whereby the 2D spatial coordinate and the 2d angular coordinate for a four-dimensional (4D) coordinate set.
¶ 47, "An optical wavefront exists in four dimensions: 2 spatial (i.e., x and y) and 2 directional (i.e., a 2D vector representing the direction of a particular point in the wavefront)."; para [0045]- Conceptually, an active hogel display is designed to digitally construct an optical wavefront (in real-time or near-real-time) to produce a 3D image, mimicking the reconstructed wavefront recorded optically in traditional holography; para [0067]- Display module 700 forgoes the use of fiber tapers/bundles by attaching lenslet array 750 very close to the emissive device).
It would have been obvious to one having ordinary skill in the art to utilize the two dimensional coordinate system of Lucente in combination with the energy waveguide of 
With respect to claim 6, Meyers in view of Moseley and Lucente as set forth above discloses the energy waveguide system of claim 5, including one wherein
energy directed along the first energy propagation path comprises one or more energy rays directed through the first energy waveguide in a direction that is substantially parallel to the first chief ray.
Meyers, see subgroupings of ray lines in Fig. 10 dotted and dashed, solid line is interpreted as the chief ray; col. 13, ll. 42-43, "The solid lines represent a wavelength of 546.1 nm, the dotted lines represent a wavelength of 656.1 nm."

Claims 22, 32, and 33 are rejected under 35 U.S.C. § 103 as being unpatentable over Meyers as set forth above in view of U.S. Patent No. 2016/0282808 of Smalley (Smalley, cited by Applicant).
With respect to claim 22, Meyers as set forth above discloses the energy waveguide system of claim 1, but not one wherein energy directed along the first energy 
tactile pressure waves;
or acoustic sound vibrations.
Smalley, drawn to tactile and audio interfaces, discloses, wherein
energy directed along the first energy propagation path is mechanical energy defined by pressure waves (para [0042]- FIG. 5 shows an exploded view 500 of 3-D display 510 and slit plane 410, as combined in a preferred embodiment of this invention. FIG. 5 also shows lenslet array 520, which may be placed between 3-D display 510 and slit plane 410. In one embodiment, lenslet layer 520 focuses the light from 3-D display 510 vertically through slit plane 410. Ultrasonic transducers 420a... n may be attached, adhered, connected, or otherwise secured to, or included or manufactured as a part of, front of slit plane 410. As shown in FIGS. 4 and 5, the front (i.e., outside) of slit plane 410 is the side of the slit plane opposite, i.e., away from, 3-D display 510),
the wave selected from a group consisting of: tactile pressure waves; acoustic sound vibrations (para [0064]- The light waves and ultrasonic waves combine in the far field to create a three-sense experience).
It would have been obvious to one having ordinary skill in the art to utilize the ultrasound producers of Smalley to create the ultrasound waves within the Meyers energy waveguide in order to increase the sensory perception of the user experience (see Smalley, abstract- Because the generating components for all three senses, i.e., visual, 
With respect to claim 32, Meyers as set forth above discloses the energy waveguide system of claim 1, including one wherein
the array of waveguides comprises two or more sets of waveguides.
Meyers, Fig. 10, lens arrays 110 and 120.
Meyers as set forth above does not disclose:
a first set of the two or more sets of waveguides configured to direct energy of a first energy domain, and
a second set of the two or more sets of waveguides configured to direct energy of a second energy domain.
Smalley discloses a tileable, coplanar, flat-panel 3-d display with tactile and audio interfaces drawn to tactile and audio interfaces and discloses
wherein the array of waveguides comprises two or more sets of waveguides, a first set of the two or more sets of waveguides configured to direct energy of a first energy domain (¶ 55, "Tiled surface 600 comprises, generally, multiple slit plane units 500a... n. Tiled slit plane units 500a... n may be secured by mounting tiled slit plane units 500a... n onto a common structure such as a wall or other mounting structure."; ¶ 58, "In a first specific detailed embodiment, a tileable unit is comprised of a holographic video display plane, a lenticular plane and a slit plane. The holographic plane is fabricated from a 1 mm thick double-side-polished, x-cut lithium niobate wafer. The wafer is treated to possess surface waveguides."; ¶ 46, "For example, a 
a second set of the two or more sets of waveguides configured to direct energy of a second energy domain (¶ 52, "Directed acoustic field 822 emanates from transducer 825 on third plane 820.").
It would have been obvious to one having ordinary skill in the art to utilize the array of waveguides from Smalley to create the ultrasound waves in conjunction with the Meyers energy waveguide in order to increase the user experience by expanding the size of the array coverage (see Smalley, abstract, "Because the generating components for all three senses, i.e., visual, audio, and tactile, are coplanar, units may be tiled and thereby scaled to generate larger multi-sense experiences.").
With respect to claim 33, Meyers in view of Smalley as set forth above discloses the energy waveguide system of claim 32, wherein the first and second energy domains comprise one or more of the following properties:
first and second energy types,
first and second energy wavelength ranges,
first and second numerical apertures, and
first and second angular distributions of energy, respectively.
Smalley provides "first and second energy types" in ¶ 9, which states "In one embodiment, a slit plane is disposed over a 3-D display panel such that the slit plane and 3-D display panel are coplanar relative to each other. The slit plane may include slits through which light from the 3-D display passes so that the slit plane does not hinder, or 

Response to Arguments
Applicant's arguments filed January 28, 2022 have been fully considered but they are not persuasive and the claim rejections are not rebutted.
Applicant argues that:
Independent claim 1 as amended recites, in part, the patentably distinct feature of "the tiling of the energy waveguides results in the energy waveguides across the tiling operable to propagation energy differently depending on the configuration of each energy waveguide."
Examiner response: Per the rejection of claim 1, Meyers provides the subject matter added by amendment. As shown in Figs. 18/19 as implemented in tiling configurations of Figs. 11/13. Energy propagation in the form of light is different for each lenslet 12/130 due to, at least, the differing angular dispositions, placement, and/or configuration of the lenslets.
Applicant's arguments with regards to the remaining claims all rely upon the arguments set forth above. Consequently, these remaining arguments as seen as being addressed by the examiner's corresponding remarks.
Applicant’s remaining arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them 

Conclusion
Applicant’s publication US 20210063766 A1 of March 4, 2021 was previously cited.
No new art is cited.
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JORDAN whose telephone number is (571) 270-1571. The examiner can normally be reached most days 1000-1800 PACIFIC TIME ZONE (messages are returned).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas (Tom) Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew Jordan/
Primary Examiner, Art Unit 2883
V: (571) 270-1571 (Pacific time)
F: (571) 270-2571
March 16, 2022